Citation Nr: 0637459	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-29 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for low back pain with 
spondylosis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1954 to 
June 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

The veteran alleges that he is entitled to an increased 
evaluation for his service-connected low back pain with 
spondylosis (lumbar spine disability).

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The duty to 
assist includes a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

In this case, the last spine examination was conducted in 
July 2003.  Additionally, that spine examination did not make 
any range of motion findings and did not address whether the 
lumbar spine disability caused additional functional loss due 
to pain, weakness, fatigability, incoordination, or pain on 
movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Moreover, a March 2004 VA medical record diagnosed lumbar 
radiculopathy, but the record does not reflect whether this 
was a neurological manifestation of the veteran's service-
connected lumbar spine disability.  

The Board thus finds that lumbar spine orthopedic and 
neurological examinations are required in order to make an 
informed appellate decision.  Littke v. Derwinski, 1 Vet. 
App. 90, 93 (1990) (noting that remand may be required if 
record before the Board contains insufficient medical 
information for evaluation purposes).

Accordingly, the case is remanded for the following action:

1.  The veteran must be afforded VA 
examinations to determine the current 
extent of the orthopedic and neurological 
impairment resulting from his service-
connected lumbar spine disability.  The 
claims file must be made available to and 
reviewed by the examiner(s) in conjunction 
with the examination(s).  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated special 
diagnostic tests that are deemed necessary 
for an accurate assessment must be 
conducted.  Any further studies deemed 
relevant by the examiner(s) must also be 
conducted.  The examiner(s) must record 
all pertinent medical complaints, 
symptoms, and clinical findings, in 
detail.  As to all information requested 
below, a complete rationale for all 
opinions must be provided, and the 
report(s) prepared must be typed.

The examiner must state whether there is 
any evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
range of motion of the veteran's lumbar 
spine, in degrees, noting by comparison 
the normal range of motion of the lumbar 
spine. It must also be determined whether 
there is weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
lumbar spine disability, expressed in 
terms of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
Finally, an opinion must be stated as to 
whether any pain found in the lumbar spine 
could significantly limit functional 
ability during flareups or during periods 
of repeated use, noting the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flareups.

The examiner must also report any 
associated neurological complaints or 
findings attributable to the veteran's 
service-connected lumbar spine disability, 
including any noted during nerve 
conduction and/or electromyography 
studies, to evaluate radiating pain, if 
any, that results from the service-
connected lumbar spine disability.  It 
must also be noted whether the veteran has 
intervertebral disc syndrome; if so, the 
examiner should state whether the veteran 
experiences incapacitating episodes, as 
defined by 38 C.F.R. § 4.71, and the 
frequency and total duration of such 
episodes over the course of the past 12 
months.

Finally, the examiner must provide an 
opinion as to whether the veteran's 
subjective reports of his symptoms are 
consistent with the objective clinical 
findings and must describe functional 
limitations resulting from the veteran's 
lumbar spine disability.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report(s) must be 
reviewed to ensure complete compliance 
with the directives of this remand.  If 
the report(s) is deficient in any manner, 
the RO must implement corrective 
procedures.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may submit additional evidence or 
argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


